Citation Nr: 1536091	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-16 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for headaches, chronic pathology.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right foot disability.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for depression (also claimed as anxiety).

11.  Entitlement to a compensable rating for callous, fourth toe left foot.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In addition, the Board notes that multiple VA Forms 21-22a of record indicate that the Veteran is represented by J. Michael Woods, Esq.  In a June 2015 letter, the attorney indicated that he no longer represented the Veteran.  Typically, once the Veteran's claim has been certified to the Board, such representation may not be withdrawn absent good cause shown by motion. 38 C.F.R. § 20.608(b)(2) (2015).  In this case, good cause has not been shown.  Nevertheless, given that the Veteran has withdrawn his new and material evidence claims before the Board and the other issues are not properly before the Board, the Board concludes that the Veteran is not prejudiced in concluding that the representation of the above attorney has been properly withdrawn.  As such, the Board recognizes the Veteran as proceeding pro se at this time.

All issues save for the two new and material evidence issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 24, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that the appeal of whether new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability was requested.

2.  On June 24, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that the appeal of whether new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for headaches, chronic pathology, was requested.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202 , 20.204(b), (c) (2015).
 
2. The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for headaches, chronic pathology, have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202 , 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Petitions to Reopen Claims for Entitlement to Service Connection for Low Back and Headache Disabilities based on the Provision of New and Material Evidence

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

The Board notes the February 2014 statement of the case (SOC) included the issues of whether new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability and headaches, chronic pathology.  The Veteran properly appealed these issues in his April 2014 substantive appeal.  In a June 2015 written statement, however, the Veteran indicated that he wished to withdraw his appeal of these issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  Accordingly, the Board finds that the issues of whether new and material evidence has been submitted sufficient to reopen claims of entitlement to service connection for a low back disability and for headaches, chronic pathology, have been properly withdrawn by the Veteran and dismisses the claims.


ORDER

The appeal regarding whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability is dismissed.

The appeal regarding whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for headaches, chronic pathology, is dismissed.


REMAND

The Board notes that in a January 2015 rating decision the RO adjudicated the issues of entitlement to a compensable rating for callous, fourth toe left foot, and entitlement to service connection for bilateral hearing loss, tinnitus, hypertension, right knee condition, left knee condition, right foot condition, sleep apnea, and depression (also claimed as anxiety).  In February 2015, the Veteran submitted a Notice of Disagreement (NOD) as to the above issues.  The Board recognizes that the RO acknowledged the NOD in a February 2015 letter; however, as a Statement of the Case (SOC) has not been issued, remand is required to afford the RO the opportunity to provide the Veteran with an SOC on the above issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the Veteran's claims for entitlement to a compensable rating for callous, fourth toe left foot, and entitlement to service connection for bilateral hearing loss, tinnitus, hypertension, right knee condition, left knee condition, right foot condition, sleep apnea, and depression (also claimed as anxiety).  If an appeal as to these issues is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


